United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Daytona, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1201
Issued: November 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 9, 2019 appellant, through counsel, filed a timely appeal from an April 16, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a bilateral foot
condition causally related to the accepted factors of his federal employment.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 22, 2018 appellant, then a 61-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained diabetic foot ulcerations as a result of
walking while in the performance of duty. He indicated that he first became aware of the foot
ulcerations and first realized that the condition was caused or aggravated by factors of his federal
employment on December 28, 2017.
In a report dated October 10, 2017, Dr. Jeffrey Jackson, a podiatric surgeon, examined
appellant for complaints of a left foot wound, noting appellant’s history of diabetes mellitus.
Appellant told Dr. Jackson that his feet had been getting wet more often due to rain. On
examination of the lower extremities, Dr. Jackson noted bilateral diminished sensation, bulla
formation on the left foot with an underlying small ulceration, and hammertoe. He diagnosed a
nonpressure chronic ulcer of the left foot limited to breakdown of skin and a nonthermal blister of
the left foot.
On October 24, 2017 Dr. Jackson noted that appellant’s plantar ulcer was doing well, but
that a new blister on the side of his left great toe had formed. Appellant stated that a new pair of
shoes he wore while working contributed to this condition. On examination Dr. Jackson observed
bilateral diminished sensation, ulceration of the plantar aspect of the left foot, and a new bulla
formation on the dorsal medial aspect of the left hallux. He diagnosed a blister of the left great
toe, a blister of the left foot, a nonpressure chronic ulcer of the left foot limited to breakdown of
skin, acquired keratosis palmaris et planteria, and type 2 diabetes mellitus with diabetic
neuropathy.
In a report dated October 30, 2017, Dr. Emily Ernst, a podiatric surgeon, noted new pain
under the little toe on his left foot. On examination she observed bilateral diminished sensation, a
healed lesion on the dorsal medial aspect of the left hallux, an ulcer on the plantar aspect of the
left foot, a hyperkeratonic lesion below the first metatarsal head of the right foot and medial aspect
of the right hallux, and hammertoe. Dr. Ernst diagnosed a blister of the left great toe, a blister of
the left foot, a nonpressure chronic ulcer of the left foot limited to breakdown of skin, acquired
keratosis palmaris et planteria, type 2 diabetes mellitus with diabetic neuropathy, and left foot pain.
On December 5, 2017 Dr. Jackson followed up with appellant for evaluation of his left foot
and to evaluate a new wound on his right foot. On examination he observed bilateral diminished
sensation, an ulcer on the plantar aspect of the left foot, a lesion below the first metatarsal head of
the right foot and medial aspect of the right hallux, new bulla formation adjacent to this right foot
lesion, and hammertoe. Dr. Jackson diagnosed a nonthermal right foot blister, a contusion of the
right foot, a nonpressure chronic ulcer of the left foot limited to breakdown of skin, type 2 diabetes
mellitus with diabetic neuropathy, and a nonpressure chronic ulcer of the right foot with fat layer
exposed.
In a report dated January 3, 2018, Dr. Ernst noted that appellant had been admitted to
inpatient care for a right foot blister and abscess. A magnetic resonance imaging (MRI) scan
demonstrated a possible abscess and appellant underwent incision and drainage. On examination
Dr. Ernst observed bilateral diminished sensation, hammertoe, and a healed ulceration at the first
metatarsal head of the right foot. She diagnosed a stage 3 pressure ulcer, type 2 diabetes mellitus

2

with diabetic neuropathy, anhidrosis, neuralgia and neuritis, a nonthermal blister of the left foot,
and tinea unguium.
On January 8, 2018 Dr. Ernst followed up with appellant for his bilateral foot ulcerations.
On examination she observed bilateral diminished sensation, a healed lesion at the dorsal medial
aspect of the left hallux, ulceration remaining at the plantar aspect of the left foot, ulceration below
the right first metatarsophalangeal (MTP) joint with incision edges macerated and sloughing, and
hammertoe. Dr. Ernst diagnosed type 2 diabetes mellitus with foot ulcer, a nonpressure chronic
ulcer of the right foot with necrosis of muscle, acquired keratosis palmaris et plantaris, and edema.
She cleaned and debrided the ulcerations.
In a report dated January 15, 2018, Dr. Ernst followed up with appellant for his bilateral
foot ulcerations. On examination she observed that appellant’s left foot ulceration at the plantar
aspect and right foot ulceration below the right first MTP joint were still present. Dr. Ernst
diagnosed type 2 diabetes with foot ulcer, a nonpressure chronic ulcer of the right foot with
necrosis of muscle, acquired keratosis palmaris et plantaris, and edema. She cleaned and debrided
the ulcerations.
In an attending physician’s statement dated January 24, 2018, Dr. Ernst diagnosed a
diabetic ulcer infection. She noted that appellant had sustained multiple wounds to both feet over
the past several years and that diabetes had affected the present condition. Dr. Ernst recommended
work restrictions of no weight bearing on the right foot, no driving, and no walking. She checked
a box indicating that appellant’s condition arose out of his employment, explaining that increased
distance of walking and standing put excess pressure on his feet, causing the wounds. In an
accompanying duty status report of the same date, Dr. Ernst diagnosed large infected ulcers of the
bilateral feet, stated that appellant was unable to perform regular work duties, and recommended
that he not return to work.
In a development letter dated February 2, 2018, OWCP informed appellant that he had not
submitted sufficient factual and medical evidence to establish his claim. It advised him of the type
of evidence needed and provided a questionnaire for his completion. OWCP afforded appellant
30 days to respond.
In a duty status report dated February 7, 2018, Dr. Ernst diagnosed ulceration of the
bilateral feet and continued to advise that appellant should not return to work.
In a Certification of Health Care Provider for Employee’s Serious Health Condition
(Family and Medical Leave Act) (Form WH-380-E), Dr. Ernst diagnosed bilateral foot ulceration
due to increased walking, noting worsening with distance to walk to the parking lot and a direct
correlation. She explained that the increased distance appellant had to walk due to limited disabled
parking spaces had caused breakdown in previously-healed wounds. Dr. Ernst noted that appellant
was diabetic with a long history of open wounds and bone infection. She stated that he had to be
accommodated in order to heal from his current infection and wounds.
In a statement dated February 5, 2018, appellant noted that he had been given medical
accommodation parking on the north side of the premises of the employing establishment. Later,
the accommodation ended, requiring him to walk an additional several hundred yards every day.

3

Within three weeks, appellant’s previously-closed ulceration of the right foot broke open and
became infected, requiring hospitalization on December 29, 2017.
OWCP received duty status reports (Form CA-17) from Dr. Ernst dated from February 21
through March 21, 2018 in which she recommended that appellant remain off work.
By decision dated March 22, 2018, OWCP denied appellant’s claim, finding that he had
not submitted sufficient evidence to establish causal relationship between the accepted
employment factors and the diagnosed conditions.
On April 30, 2018 appellant requested reconsideration of the March 22, 2018 decision and
submitted additional evidence.
In a letter dated April 23, 2018, Dr. Ernst stated that she had treated appellant for various
podiatry-related issues over the past several years. She noted that he had a history of ulcerations
on each foot at various times over the years. Appellant had been able to heal from them with
proper medical care and rest. Dr. Ernst noted that unfortunately, during the past winter, appellant’s
increased workload and increased walking distance had made it increasingly difficult to maintain
a healthy foot. Appellant attempted to alleviate these issues with parking accommodation and
modifying how he worked, but was unsuccessful, especially when he was denied parking
accommodation. Dr. Ernst explained that long hours standing sorting mail and delivering mail put
increased stress on the tissues of the foot, causing wounds and deformities of the toes. She stated
that, due to the increased activity, appellant sustained a large ulceration on his right foot that led
to an infection that traveled to the bone. Appellant was hospitalized due to the infection and had
to undergo procedures and extensive wound care. It became medically necessary that surgery was
again performed to attempt to reconstruct a contracture of a joint, remove a portion of his bone,
and then apply a specialized vacuum closure system to avoid amputation of the foot.
By decision dated May 10, 2018, OWCP denied reconsideration of the merits of appellant’s
claim.
On January 26, 2019 appellant, through counsel, requested reconsideration of OWCP’s
March 22, 2018 decision.
By letter dated December 17, 2018, Dr. Ernst stated that she had treated appellant for
several years with regard to his bilateral diabetic foot ulcers. She explained that a diabetic foot
ulcer was an open sore or wound occurring in patients with diabetes and are commonly caused by
irritated or wounded feet. Dr. Ernst noted that people like appellant with type 2 diabetes often had
a difficult time fighting off infections from ulcers. She explained that her office notes and records
had recorded a new blister on the side of appellant’s left great toe due to a new pair of shoes used
while working, and that appellant’s increased workload in the winter of 2017 to 2018 included
increased walking distance, long hours of standing, and delivering mail. Dr. Ernst noted that long
hours of being on his feet put increased stress on the tissues of the foot, causing wounds and
contributing to the difficulty in healing these diabetic foot ulcers. She stated that, due to increased
activity, appellant sustained a large ulceration on his right foot that led to an infection, requiring
hospitalization and surgery. Dr. Ernst explained that appellant’s diabetic condition made him
susceptible to foot ulcerations. The extent of time appellant was required to be on his feet with
regard to walking, standing, casing, sorting mail, as well as mounting and dismounting from his

4

vehicle, contributed to the risk of ulceration and infections of the bilateral foot ulcerations.
Appellant’s poor fitting shoes would have also contributed to the ulcerations, as would age and
weight. Dr. Ernst stated that the friction on appellant’s wounds performing work duties would
contribute or cause the infection to the wounds, as well as the moisture on the feet due to
perspiration or surface water entering the shoes. She opined that the infection and exacerbations
of appellant’s diagnosed bilateral foot ulcerations were caused by these work duties within a
reasonable degree of medical podiatric probability.
By decision dated April 16, 2019, OWCP denied modification of the decision dated
March 22, 2018.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; ; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical

3

Id.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

5

rationale that explains the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).10
ANALYSIS
The Board finds that this case is not in posture for a decision.
The record reflects that appellant’s employment factors consist of prolonged walking,
standing, casing mail, and sorting mail, as well as mounting and dismounting from his vehicle.
Therefore, the issue is whether he has submitted sufficient medical evidence to establish that the
factors of his federal employment caused or aggravated the diagnosed medical conditions.
In an April 23, 2018 letter, Dr. Ernst stated that she had treated appellant for various
podiatry-related issues over the past several years. She noted that, during the past winter,
appellant’s increased workload and increased walking distance had made it increasingly difficult
to maintain a healthy foot. Dr. Ernst explained that long hours standing sorting mail and delivering
mail put increased stress on the tissues of the foot, causing wounds and deformities of the toes.
She opined that, due to the increased activity, appellant sustained a large ulceration on his right
foot that led to an infection that traveled to the bone.
On December 17, 2018 Dr. Ernst explained that her office notes and records had recorded
a new blister on the side of appellant’s left great toe due to a new pair of shoes used while working,
and that appellant’s increased workload in the winter of 2017 to 2018 included increased walking
distance, long hours of standing, and delivering mail. She noted that long hours of being on his
feet put increased stress on the tissues of the foot, causing wounds and contributing to the difficulty
in healing these diabetic foot ulcers. Dr. Ernst stated that, due to increased activity, appellant
sustained a large ulceration on his right foot that led to an infection, requiring hospitalization and
surgery. She explained that appellant’s diabetic condition made him susceptible to foot
ulcerations. The extent of time appellant was required to be on his feet with regard to walking,
standing, casing, sorting mail, and mounting and dismounting from his vehicle, contributed to the
risk of ulceration and infections of the bilateral foot ulcerations. Dr. Ernst noted that appellant’s
poor fitting shoes would have also contributed to the ulcerations, as would age and weight. She
also stated that the friction on appellant’s wounds performing work duties would contribute or
cause the infection to the wounds, as well as the moisture on the feet due to perspiration or surface
water entering the shoes. Dr. Ernst opined that the infection and exacerbations of appellant’s
diagnosed bilateral foot ulcerations were caused by these work duties within a reasonable degree
of medical podiatric probability.
The Board finds that, while Dr. Ernst’s April 23 and December 17, 2018 letters were not
fully rationalized, she explained the physiological process by which the accepted factors of
appellant’s federal employment caused his diagnosed bilateral lower extremity conditions.
Although the medical letters are insufficient to meet appellant’s burden of proof to establish his

10

Id.; Victor J. Woodhams, supra note 7.

6

claim, they raise an inference between the diagnosed conditions and the accepted work factors,
sufficient to require OWCP to further develop the claim.11
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested arbiter.
While it is appellant’s burden of proof to establish the claim, OWCP shares responsibility in the
development of the evidence. It has the obligation to see that justice is done.12 The Board will,
therefore, remand the case to OWCP for further development. On remand OWCP should prepare
a statement of accepted facts and obtain a rationalized opinion from an appropriate Board-certified
physician as to whether appellant’s bilateral lower extremity conditions are causally related to the
accepted factors of his federal employment. Following this and any other further development as
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the April 16, 2019 decision of the Office of Workers’
Compensation Programs is set aside, and the case remanded for further action consistent with this
decision of the Board.
Issued: November 8, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
11

See D.V., Docket No. 17-1590 (issued December 12, 2018); E.J., Docket No. 09-1481 (issued February 19, 2010);
John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).
12
J.G., Docket No. 18-1484 (issued June 14, 2019); D.V., id.; D.G., Docket No. 15-0702 (issued August 27, 2015);
Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

7

